OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
In this article 78 proceeding, the Appellate Division correctly determined that petitioner was not entitled to reinstatement to his position as a provisional employee with the State Division of Probation and to back pay as a result of a jury determination that he was discharged in bad faith.
Appointments made pursuant to Civil Service Law § 65 are provisional in nature; provisional employees have no expectation of tenure and rights attendant thereto except under the limited circumstances specified in Civil Service Law § 65 (4) (Matter of Becker v New York State Civ. Serv. Commn., 61 *814NY2d 252; Matter of Haynes v County of Chautauqua, 55 NY2d 814) and therefore they may be terminated at any time without charges preferred, a statement of reasons given or a hearing held (Matter of Riggi v Blessing, 9 AD2d 423, affd 10 NY2d 917; Matter of Benon v LaGuardia, 285 NY 560, 561; Ranus v Blum, 96 AD2d 1144, 1145; Matter of Brathwaite v Manhattan Children’s Psychiatric Center, 70 AD2d 810, 811). While other remedies may be available to provisional employees terminated in violation of a constitutional provision or some statute reinstatement and back pay are not available in this case.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed, with costs, in a memorandum.